 



Exhibit 10.43

     
 
  a
 
  ASYST TECHNOLOGIES, INC.
 
  48761 Kato Road
 
  Fremont, CA 94538
 
  Tel: 510.661.5000
 
  Fax: 510.661.5166
 
   
 
  Private and Confidential

January 17, 2007
Michael A. Sicuro
[insert address]
Dear Michael,
This letter is intended to confirm the terms of your offer of employment with
Asyst Technologies, Inc. (“Asyst” or the “Company”).
Position: Asyst is pleased to offer you the position of Senior Vice President,
Chief Financial Officer of Asyst Technologies (which is deemed a corporate
officer position, for Section 16 reporting purposes). In this position, you will
report to me, as the Company’s President and Chief Executive Officer, and shall
be responsible for performing the duties, functions and responsibilities
consistent with that position and as outlined in the attached job description.
In addition to these basic duties, you will be expected to perform other
job-related duties as I may assign, and/or as assigned by our Board of
Directors, from time-to-time.
Base Salary: This is an exempt position, and your base salary through our fiscal
year ending March 31, 2008 will be $11,538.46 gross per pay period (26 pay
periods per year), which calculates to an annual gross base salary of
$300,000.00 (before withholdings for applicable taxes, benefits and other
deductions). You will also be eligible to participate in periodic performance
appraisals, in accordance with the Company’s Management Bonus Plan (as may be
available during the term of employment).
Retention Payment/Relocation Assistance: Following commencement of your
employment with Asyst, the Company will advance to you the lump sum amount of
$125,000.00, less withholdings and other deductions. This lump sum advance is
intended to represent a combined retention incentive and consideration for any
expenses and inconvenience you may incur to relocate your place of residence in
conjunction with your employment with Asyst. This lump sum advance will accrue
to your benefit over the first three years of your employment with Asyst, in
equal amounts as of each of the first three anniversaries of your commencement
of employment. Accordingly, you agree that if you terminate your employment with
Asyst for any reason, or Asyst terminates your employment for “cause,” at any
time prior to the third
Confidential — Asyst Technologies, Inc.

 



--------------------------------------------------------------------------------



 



Michael A. Sicuro
January 17, 2007
anniversary of your commencement of employment, you will be obligated and liable
to return and remit to Asyst an amount reflecting the remaining pro rata portion
of the lump sum advance, less any applicable amounts previously withheld by
Asyst for taxes. [For example, if you terminate your employment for any reason,
or Asyst terminates your employment for “cause,” as of the first anniversary of
your commencement of employment, you will be obligated and liable to return and
remit $83,333 to Asyst, less any applicable amounts previously withheld by Asyst
for taxes.] You agree that this lump sum advance shall be without further
“gross-up” or additional payment in the event you incur additional personal or
other taxes in connection with this payment.
Management Bonus Plan: You will be eligible to participate in the Company’s
annual bonus and equity retention programs, including the Management Bonus Plan
for the fiscal year ending March 31, 2008. Your target bonus for the fiscal year
ending March 31, 2008 is 75% of your annual gross base salary. This target
bonus, and your eligibility to participate in the Management Bonus Plan, will be
subject to all terms and conditions of the plan. I will meet with you during the
first few weeks of your employment to review the corporate objectives and to
agree on your individual objectives for FY 2008. The bonus for the FY 2008
period is payable in cash (subject to withholdings and other deductions), and
the payout for the fiscal year is expected in June 2008, after the completion of
FY 2008 year-end close and audit. As provided by the terms of the Management
Bonus Plan, you must be actively employed in good standing at the time of actual
payout in order to be deemed to be eligible and to have earned the right to
receive this payment.
This is a performance-based plan, and the amount of your bonus payment (if any)
is also subject to adjustment and limitation based on the achievement of
Company, team and individual objectives.
Stock Awards: Additionally, in conjunction with your commencement and continuing
employment, Asyst will offer you the following stock awards:

  1.   105,000 shares of restricted stock, which shall vest in three (3) equal
installments as of each of the first three (3) anniversaries of the award date;
and     2.   150,000 stock option shares, which shall vest in three (3) equal
installments as of each of the first three (3) anniversaries of the award date.

The exercise price of the stock option shares will be set at the closing Nasdaq
market price per share of the Company’s Common Stock as of the day before the
last trading day of the month in which your award is approved by Asyst’s Board
of Directors, which is expected to be in February 2007 if you commence
employment with Asyst in January 2007.
In the event the Company terminates your employment, for any reason other than
for “cause,” at any time prior to the third anniversary of your commencement of
employment, the Company agrees to accelerate the vesting of shares subject to
then-existing option share or restricted stock awards that otherwise would have
vested pursuant to the terms and conditions of the respective awards over the
12-month period following the effective date of termination of your
Confidential — Asyst Technologies, Inc.

 



--------------------------------------------------------------------------------



 



Michael A. Sicuro
January 17, 2007
employment, such that those shares shall be deemed vested in full as of your
effective termination date. This vesting acceleration shall be in exchange for a
general release of claims as of the effective date of termination of employment,
known or unknown, against the Company, its officers, directors, employees,
affiliates, subsidiaries, successors and assigns. For purposes of this letter,
“cause” shall have the meaning given in Asyst’s form of Change-in-Control
Agreement previously provided to you.
You also will be eligible to receive an additional stock award in conjunction
with the determination by our Board of Directors of executive compensation for
our fiscal year ending March 31, 2008 (which would ordinarily be determined in
May 2007).
Each award is also subject to approval of our Board of Directors, the terms and
conditions of our 2003 Equity Incentive Plan (from which the awards would
issue), and your commencement and continuing employment in good standing with
Asyst.
Other Benefits: You also will be eligible to receive change-of-control and
indemnity commitments from the Company, consistent with our standard benefits,
terms and conditions regarding such commitments similarly offered to our
executives. These further commitments will be subject to our forms of
Change-in-Control Agreement and Indemnity Agreement, respectively, previously
provided to you.
You will be eligible for paid time off (PTO) accrual, consistent with Asyst
policies, as well as customary or Company-declared “shut-down” periods.
Asyst offers a very competitive benefits package, which would be available to
you upon your employment. A brief summary of those benefits is attached for your
review. You will need to review carefully the specific benefit plans to
determine your eligibility and the terms and conditions applicable to any
benefits. Please note that under current benefit plan requirements, if an Asyst
employee requests medical and dental coverage, the employee is required to pay
approximately 6% of the employee premium, and if covering dependents the
employee is required to pay approximately 16% of the dependent premium. Also,
there is a 401K Plan available to employees interested in tax-deferred income
and investment options. It is understood that all benefits and plan terms and
conditions are subject to change without notification.
At Will Employment: You understand and agree that, prior to your actual
commencement of employment, Asyst may revoke or change this offer of employment
at any time and for any reason, without obligation or liability to you. You also
understand and agree that if you do accept employment with Asyst, your
employment will at all times be “at will.” You employment is not for a specific
term and can be terminated by you or by the Company at any time, for any reason,
for no reason, with or without cause and with or without notice. In addition,
the Company may change your compensation, benefits, duties, assignments,
responsibilities, location of employment or another other terms and conditions
of employment, at any time to adjust to the changing needs of the Company. Any
contrary representations, promises or assurances which may have been made or
which may be made to you, concerning any aspect of your employment, are
superseded by this offer and of no binding effect on Asyst. Any additions
Confidential — Asyst Technologies, Inc.

 



--------------------------------------------------------------------------------



 



Michael A. Sicuro
January 17, 2007
or modifications of these terms would have to be in writing and signed in
advance by yourself, myself, and the Vice President, Human Resources, before any
such additions or modifications can be deemed or understood to be effective and
binding.
Other Matters: You also must be able to provide appropriate identification
establishing your identity and legal right to work within the United States, and
complete and return a form I-9 within the first three (3) days of your
employment. This offer and your employment is also contingent upon satisfactory
background and reference checks. In this regard, you will be asked to consent to
Asyst obtaining such background information and references as it deems
reasonably necessary, including confirmation of your past employment history,
Social Security verification and criminal background (if any).
As a further condition of our offer and your initial and continuing employment
with Asyst, you will be expected to sign and comply with all Asyst policies and
procedures applicable to its senior executive officers, concerning benefits,
confidential information, assignment of inventions, arbitration of disputes,
business conduct, among others. In this regard, you will be asked to sign and
return in conjunction with your acceptance of this offer the enclosed
Proprietary Information Agreement, Code of Conduct/Finance Code of Conduct,
officer’s questionnaire and the Agreement to Arbitrate Disputes and Claims.
These agreements, and the additional policies and procedures applicable to you
at all times during employment with Asyst, contain important conditions
effecting your employment and your legal rights in general. Please read and
review them carefully and feel free to consult with your attorney or other
advisor concerning their terms, significance and effect on you.
This offer of employment is also conditioned on your acceptance in writing and
commencement of employment prior to January 31, 2007.
We hope you will give our offer positive consideration, and we look forward to
having you as part of our team. If this offer is acceptable, please sign, date
and return this letter, along with the enclosed additional documents to Human
Resources.
If there are any questions or concerns, please feel free to contact me.
Sincerely,

     
/s/ Stephen S. Schwartz
 
   
Stephen S. Schwartz
   
Chairman, President & CEO
   

Understood, Agreed and Accepted:
     I understand, agree to and accept the terms and conditions of this offer of
employment with Asyst Technologies, Inc. I also specifically understand and
agree that Asyst may revoke this offer at any time, and for any reason, prior to
my actual commencement of employment and without obligation or liability to me,
and that my continuing employment thereafter with shall be
Confidential — Asyst Technologies, Inc.

 



--------------------------------------------------------------------------------



 



Michael A. Sicuro
January 17, 2007
“at will”, subject to my compliance with all policies or procedures in effect,
and terminable by me or by Asyst at any time, for any reason, for no reason,
with or without cause and with or without notice.

             
/s/ Michael A. Sicuro
 
      1.19.07
 
   
Michael A. Sicuro
      Date    
 
           
 
[intended start date]
           

     
Attachments:
  Proprietary Information Agreement
 
  Agreement to Arbitrate Disputes and Claims
 
  Code of Conduct/Finance Code of Conduct
 
  Officer’s questionnaire
 
  Indemnity Agreement
 
  Change-in-Control Agreement

Confidential – Asyst Technologies, Inc.